Citation Nr: 0622768	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  97-03 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to basic eligibility for vocational 
rehabilitation (Chapter 31) benefits.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran




INTRODUCTION

The veteran served on active duty from May 1971 to August 
1971, June 1973 to October 1973, and April 1974 to April 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  This case was before the Board in June 1998, 
at which time the Board remanded the issue of whether new and 
material evidence had been submitted to reopen a claim for 
service connection for a psychiatric disorder.  In an October 
2002 decision, the Board granted the veteran's request to 
reopen his claim for service connection for a psychiatric 
disability.  In June 2003 and September 2004, the Board 
remanded the veteran's case to the RO for additional 
development.  The veteran testified before the undersigned at 
a hearing in July 2005.  The case as to the issue of service 
connection for a psychiatric disorder is now before the Board 
for final appellate review.  

In December 2005, the appellant's claim regarding service 
connection for a psychiatric disorder was referred for a 
medical opinion by an expert of the Veterans Health 
Administration (VHA) pursuant to 38 U.S.C.A. § 7109 (West 
1991) and as set forth in Veterans Health Administration 
Directive 10-95-040 dated April 17, 1995.  In March 2006, the 
expert medical opinion was received and was referred to the 
appellant through his representative for review and the 
submission of any additional evidence or argument.  38 C.F.R. 
§ 20.1304(c) (2005).  In June 2006, the veteran submitted 
additional argument and requested a remand to the RO for 
initial review of this new evidence.  

This appeal as to service connection for a psychiatric 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

Since the Board's prior decision in September 2004, the 
veteran also perfected an appeal as to the issue of  basic 
eligibility for vocational rehabilitation (Chapter 31) 
benefits by filing a substantive appeal in March 2005 
following the issuance of a statement of the case as to that 
matter in March 2005.    


FINDING OF FACT

On July 25, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that he wished to withdraw his current appeal as to 
the issue of basic eligibility for vocational rehabilitation 
(Chapter 31) benefits.


CONCLUSION OF LAW

Because the appellant has withdrawn his appeal relating to 
the issue of basic eligibility for vocational rehabilitation 
(Chapter 31) benefits, the Board does not have jurisdiction 
to consider the claim. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  

In a statement from the veteran, dated July 25, 2005, the 
veteran indicated that he wished to drop his appeal as to the 
issue of basic eligibility for vocational rehabilitation 
(Chapter 31) benefits.  He explained that this was in 
conjunction with the discussion between himself and his 
representative.  This statement constitutes a written 
withdrawal of the substantive appeal with regard to that 
matter.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration. Accordingly, the Board 
does not have jurisdiction to review that claim, and it must 
therefore be dismissed, without prejudice.  38 U.S.C.A. § 
7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal as to the claim of basic eligibility for 
vocational rehabilitation (Chapter 31) benefits is dismissed.


REMAND

As discussed in the Introduction of this decision, this case 
as to the issue of service connection for a psychiatric 
disorder must be remanded for due process reasons pursuant to 
the veteran's request.  Accordingly, the case is remanded for 
the following action:

Readjudicate the issue on appeal with 
consideration of the additional evidence 
and argument received since the issuance 
of the last supplemental statement of the 
case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals








